DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claims filed on May 15, 2020 for the application filed May 15, 2020 which claims priority to a provisional application filed on May 15, 2019. Claims 1-15 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-15 are directed towards a method for predicting immunotherapy response of a subject having cancer (i.e. a process) which is a statutory category.  Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea).  In the instant application, the claims are directed towards an abstract idea. 
Under step 2A, prong one of the 2019 Revised Patent Subject Matter Eligibility Guidance, independent claims 1 and 8 are determined to be directed to an abstract idea because an abstract idea is recited in the claims which fall within the subject matter groupings of abstract ideas. The abstract idea (identified in bold) recited in the representative claim 1 is identified as: 
obtaining a peripheral blood sample from the subject having cancer before receiving the immunotherapy; 
detecting the number of immune cells in the peripheral blood sample of the subject having cancer; and 
comparing the number of immune cells with a first cut-off value to indicate whether the subject having cancer benefits from the immunotherapy, 
wherein the first cut-off value is determined by the following steps: performing a statistical analysis of a correlation between the number of immune cells in a group of subjects having cancer and an expected risk of disease progression in the group of subjects having cancer, and then obtaining a statistically significant value used to define the correlation. 
The identified limitations in the identified abstract idea fall within the subject matter grouping of certain methods of organizing human activity. The limitations as drafted recite the human activity of analyzing immune cells peripheral blood samples using statistical analysis which is commonly performed by clinical researchers . Accordingly, the claims recite an abstract idea. 
Under step 2A, prong two of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether the identified abstract ideas are integrated into a practical application. After evaluation, there are no additional elements which are not considered part of the abstract idea. Therefore, there are no additional elements or combination of elements integrate the abstract idea into a practical application, such as through: an additional element that reflects an improvement to the functioning of a computer, or an improvements to any other technology or technical field; an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; an additional element that implements the judicial exception with, or uses the judicial exception in connection with, a particular machine or manufacture that is integral to the claim; an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 
Dependent claims 2-7 and 9-15 add additional limitations, but these only serve to further limit the abstract idea, and are therefore also directed towards fundamentally the same abstract idea as independent claims 1 and 8, do not integrate the abstract idea into a particular application and/or do not amount to an inventive concept or significantly more as described below.
Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether provide an inventive concept by determining if the claims include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exception. After evaluation, there is no indication that an additional element or combination of elements are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements which are not considered part of the abstract idea. Thus the claims are not patent eligible
The dependent claims merely present additional abstract information in tandem with further details regarding the elements from the independent claims and are, therefore, directed to an abstract idea for similar reasons as given above. For example, dependent claims 2-5 and 9-13 merely what type of cancer and immune cells are being analyzed, which is part of the abstract idea. Dependent claims 6-7 and 14-15 merely recite details of the human activity/mental process of the analysis. None of these functions are deemed to integrate the claims into a practical application or to amount to significantly more than the abstract idea because, as stated above, they amount to: adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer. These merely encompasses the abstract idea identified above and do not amount to significantly more.
Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements amounts to an inventive concept.
Therefore, whether taken individually or as an ordered combination, claims 1-15 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 5-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tumeh et al. (U.S. Pub. No. 2016/0123964).
Regarding claim 1, Tumeh discloses a method for predicting immunotherapy response of a subject having cancer (Paragraph [0003]), comprising: 
obtaining a peripheral blood sample from the subject having cancer before receiving the immunotherapy (Paragraph [0162], The method described herein can be performed at the initial decision point to guide selection of treatment of a subject with a tumor or cancer, and/or during treatment to monitor response of the subject to the current treatment regimen. Paragraph [0023], In one embodiment, the sample comprises peripheral blood. Paragraph [0078], These therapeutic strategies include, for example, immunotherapy directed against PD-1 or PD-L1.); 
detecting the number of immune cells in the peripheral blood sample of the subject having cancer (Paragraph [0009], determining, for target cells having a phenotype of interest. Paragraph [0011], density of the spatially resolved target cells in the sample. Paragraph [0126], In some embodiments, the target cells comprise immune cells.); and 
comparing the number of immune cells with a first cut-off value to indicate whether the subject having cancer benefits from the immunotherapy (Paragraphs [0149], In certain embodiments, the overall score correlates to a probability or likelihood that the subject will respond to treatment with a single agent that blocks the PD-1/PD-L1/PD-L2 pathway. Paragraph [0150], if the overall score is equal to or greater than a threshold score, the overall score indicates or predicts that the subject will respond to treatment. Paragraph [0151], if the overall score is less than a threshold score, the overall score indicates or predicts that the subject will not respond to treatment with a single agent.), 
wherein the first cut-off value is determined by the following steps: performing a statistical analysis of a correlation between the number of immune cells in a group of subjects having cancer and an expected risk of disease progression in the group of subjects having cancer, and then obtaining a statistically significant value used to define the correlation (Paragraph [0332], A logistic regression model was constructed using pre-treatment CD 8+ (cells/mm2) versus the outcome of clinical response (Response and Progression) using the study cohort. This fixed model was then applied to the CD 8+ density measurements in the Gustave Roussy validation cohort to compute predicted probabilities of response to treatment. Sensitivity and specificities were calculated. All tests were 2-sided and equal variance was not assumed unless otherwise stated. P-values <0.05 were considered statistically significant.).

Regarding claim 2, Tumeh further discloses wherein the immunotherapy comprises anti-PD-1/PD-L1 immunotherapy (Paragraph [0018], The invention provides a method for identifying a patient as a responder to single agent anti-PD-1 or anti-PD-L1 therapy.).

Regarding claim 3, Tumeh further discloses wherein the immune cells express at least one marker of: PD1, CD8, CD4, IFN-y, TIM3, LAG3, CD25, TGF-R (Paragraph [0125], In certain embodiments, the target cells express biomarkers selected from the group consisting of CD4, CD8, CD11b, CD11c, CD15, CD16, CD19, CD25, CD56, CD68, CD80, CD123, CD138, CD163, CTLA-4, Foxp3, granzyme B, HLA-A, HLA-B, HLA-C, HLA-DR, IgG-κ, IgG-λ, Ki67, LDH, MPO, OX40 (CD134), PD-1, PD-L1, PD-L2 and pSTAT1. In some embodiments, the target cells express at least 5, 10, 15, 20 or 25, or all, of the biomarkers described herein.).

Regarding claim 4, Tumeh further discloses wherein the cancer is hepatocellular carcinoma (Paragraph [0147], the tumor or cancer of the subject is a tumor or cancer of… hepatocarcinoma cancer.) and the immune cells are selected from the group consisting of PD1+CD8+ cells, PD1+CD8+IFNy+ cells, PD1+CD8+TIM3+ cells, PD1+CD8+LAG3- cells, PD1+CD8+LAG3+ cells, PD1+CD8+IFNy+LAG3+ cells and PD1+CD8+IFNy+TIM3+LAG3- cells  (Paragraph [0125], In certain embodiments, the target cells express biomarkers selected from the group consisting of CD4, CD8, CD11b, CD11c, CD15, CD16, CD19, CD25, CD56, CD68, CD80, CD123, CD138, CD163, CTLA-4, Foxp3, granzyme B, HLA-A, HLA-B, HLA-C, HLA-DR, IgG-κ, IgG-λ, Ki67, LDH, MPO, OX40 (CD134), PD-1, PD-L1, PD-L2 and pSTAT1. In some embodiments, the target cells express at least 5, 10, 15, 20 or 25, or all, of the biomarkers described herein.).

Regarding claim 8, Tumeh discloses a method for predicting immunotherapy response of a subject having cancer (Paragraph [0003]), comprising: 
obtaining a peripheral blood sample from the subject receiving the immunotherapy between the end of one round of treatment until the start of the next round of treatment (Paragraph [0162], The method described herein can be performed at the initial decision point to guide selection of treatment of a subject with a tumor or cancer, and/or during treatment to monitor response of the subject to the current treatment regimen. Paragraph [0023], In one embodiment, the sample comprises peripheral blood. Paragraph [0078], These therapeutic strategies include, for example, immunotherapy directed against PD-1 or PD-L1.); 
detecting the number of immune cells in the peripheral blood sample of the subject having cancer (Paragraph [0009], determining, for target cells having a phenotype of interest. Paragraph [0011], density of the spatially resolved target cells in the sample. Paragraph [0126], In some embodiments, the target cells comprise immune cells.); and 
comparing the number of immune cells with a second cut-off value to obtain the treatment effectiveness of the immunotherapy on the subject having cancer (Paragraphs [0149], In certain embodiments, the overall score correlates to a probability or likelihood that the subject will respond to treatment with a single agent that blocks the PD-1/PD-L1/PD-L2 pathway. Paragraph [0150], if the overall score is equal to or greater than a threshold score, the overall score indicates or predicts that the subject will respond to treatment. Paragraph [0151], if the overall score is less than a threshold score, the overall score indicates or predicts that the subject will not respond to treatment with a single agent.), 
wherein the second cut-off value is determined by the following steps: performing a statistical analysis of a correlation between the number of immune cells in a group of subjects having cancer and an expected risk of disease progression in the group of subjects having cancer, and then obtaining a statistically significant value used to define the correlation (Paragraph [0332], A logistic regression model was constructed using pre-treatment CD 8+ (cells/mm2) versus the outcome of clinical response (Response and Progression) using the study cohort. This fixed model was then applied to the CD 8+ density measurements in the Gustave Roussy validation cohort to compute predicted probabilities of response to treatment. Sensitivity and specificities were calculated. All tests were 2-sided and equal variance was not assumed unless otherwise stated. P-values <0.05 were considered statistically significant.).

Regarding claim 9, Tumeh further discloses wherein the immunotherapy comprises anti-PD-1/PD-L1 immunotherapy (Paragraph [0018], The invention provides a method for identifying a patient as a responder to single agent anti-PD-1 or anti-PD-L1 therapy.).

Regarding claim 10, Tumeh further discloses wherein the immune cells express at least one marker of: PD1, CD8, CD4, IFN-y, TIM3, LAG3, CD25, TGF-R (Paragraph [0125], In certain embodiments, the target cells express biomarkers selected from the group consisting of CD4, CD8, CD11b, CD11c, CD15, CD16, CD19, CD25, CD56, CD68, CD80, CD123, CD138, CD163, CTLA-4, Foxp3, granzyme B, HLA-A, HLA-B, HLA-C, HLA-DR, IgG-κ, IgG-λ, Ki67, LDH, MPO, OX40 (CD134), PD-1, PD-L1, PD-L2 and pSTAT1. In some embodiments, the target cells express at least 5, 10, 15, 20 or 25, or all, of the biomarkers described herein.).

Regarding claim 11, Tumeh further discloses wherein the cancer is hepatocellular carcinoma (Paragraph [0147], the tumor or cancer of the subject is a tumor or cancer of… hepatocarcinoma cancer.), and the immune cells are selected from the group consisting of PD1+CD8+ cells, PD1+CD8+IFNy+ cells, PD1+CD8+TIM3+ cells, PD1+CD8+LAG3- cells, PD1+CD8+LAG3+ cells, PD1+CD8+IFNy+LAG3+ cells, PD1+CD8+IFNy+LAG3- cells, PD1+CD8+IFNy+TIM3+LAG3± cells and PD1+CD8+IFNy+TIM3+LAG3- cells (Paragraph [0125], In certain embodiments, the target cells express biomarkers selected from the group consisting of CD4, CD8, CD11b, CD11c, CD15, CD16, CD19, CD25, CD56, CD68, CD80, CD123, CD138, CD163, CTLA-4, Foxp3, granzyme B, HLA-A, HLA-B, HLA-C, HLA-DR, IgG-κ, IgG-λ, Ki67, LDH, MPO, OX40 (CD134), PD-1, PD-L1, PD-L2 and pSTAT1. In some embodiments, the target cells express at least 5, 10, 15, 20 or 25, or all, of the biomarkers described herein.).

Regarding claim 12, Tumeh further discloses wherein the cancer is renal cell carcinoma (Paragraph [0147], the tumor or cancer of the subject is a tumor or cancer of… renal cell carcinoma.), and the immune cells are selected from the group consisting of PD1+CD8+ cells, PD1+CD8+TIM3+ cells, PD1+CD8+IFNy+ cells PD1+CD8+IFNy+TIM3± cells, PD1+CD8+IFNy+TIM3 LAG3- cells and PD1+CD4+TGFP'CD25+ cells (Paragraph [0125], In certain embodiments, the target cells express biomarkers selected from the group consisting of CD4, CD8, CD11b, CD11c, CD15, CD16, CD19, CD25, CD56, CD68, CD80, CD123, CD138, CD163, CTLA-4, Foxp3, granzyme B, HLA-A, HLA-B, HLA-C, HLA-DR, IgG-κ, IgG-λ, Ki67, LDH, MPO, OX40 (CD134), PD-1, PD-L1, PD-L2 and pSTAT1. In some embodiments, the target cells express at least 5, 10, 15, 20 or 25, or all, of the biomarkers described herein.).

Regarding claim 13, Tumeh further discloses wherein the cancer is urothelial cancer (Paragraph [0147], the tumor or cancer of the subject is a tumor or cancer of… urothelial bladder cancer.), and the immune cells are selected from the group consisting of PD1+CD8+ cells, PD1+CD8+TIM3+ cells, PD1+CD8+IFNy+ cells, PD1+CD8+IFNy+TIM3± cells and PD1+CD8+IFNy+TIM3 LAG3- cells (Paragraph [0125], In certain embodiments, the target cells express biomarkers selected from the group consisting of CD4, CD8, CD11b, CD11c, CD15, CD16, CD19, CD25, CD56, CD68, CD80, CD123, CD138, CD163, CTLA-4, Foxp3, granzyme B, HLA-A, HLA-B, HLA-C, HLA-DR, IgG-κ, IgG-λ, Ki67, LDH, MPO, OX40 (CD134), PD-1, PD-L1, PD-L2 and pSTAT1. In some embodiments, the target cells express at least 5, 10, 15, 20 or 25, or all, of the biomarkers described herein.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tumeh et al. (U.S. Pub. No. 2016/0123964).in view of Albani (U.S. Pub. No. 2013/0225427).
Regarding claim 5, Tumeh further discloses wherein the cancer is renal cell carcinoma (Paragraph [0147], the tumor or cancer of the subject is a tumor or cancer of… renal cell carcinoma.) 
Tumeh does not appear to explicitly disclose the immune cells are selected from the group consisting of PD1+CD4+TGFB+CD25+ cells, PD1+CD4+TGFB+CD25+LAG3- cells and PD1+CD4 TGFB+CD25+LAG3+ cells.
Albani teaches that it was old and well known in the art of immunology at the time of the filing to wherein the immune cells are selected from the group consisting of PD1+CD4+TGFB+CD25+ cells, PD1+CD4+TGFB+CD25+LAG3- cells and PD1+CD4 TGFB+CD25+LAG3+ cells (Albani, paragraph [0016], , the PBMC subpopulation identification includes FACS analysis. The markers identified by FACS analysis include, but is not limited to annexin V, B7-H1, B7-H3, B7-H4, B7-DC, B cells, memory B cells, CCR5, CCR6, CD1c, CD4, CD8, CD11c, CD14, CD16, CD19, CD25, CD 27, CD28, CD30, CD39, CD40, CD56, CD62L, CD69, CD80, CD86, CD103, CD107, CD123, CD127, CD141, CD161, CD200, CTLA-4, CXCR3, Fas, FasL, FoxP3, GARP, GATA-3, GITR, GranzymeA, GranzymeB, HLA-DR, ICOS, IL-1β, IL-2, IL-4, IL-6, IL-10, IL-12, IL-12R, IL17, IL-17A, IL-21, IL-23, INFγ, KOS, memory CD4 cells, monocyte cells, naïve CD4 cells, NK cells, NKT cells, OX40, PD-1, PD-LI/II, Perforin, RORC, STAT-3 phosphorylation, STAT-5 phosphorylation, surface LAP, T-bet, TCRgd, TGFβ, TNFα, T regulatory cells, T effector cells and any combination thereof.) to utilize multiple interacting pathways, rather than a single mechanism, to determine susceptibility to treatment on the basis of immunological regulation (Albani, paragraph [0012]).
Therefore it would have been obvious to one of ordinary skill in the art of immunology at the time of the filing to modify biomarkers of target cells which express at least 5, 10, 15, 20 or 25, or all, of the biomarkers, to include TGFB+ marker, as taught by Albani, such that the PD1+CD4+TGFB+CD25+ cells are selected, in order to utilize multiple interacting pathways, rather than a single mechanism, to determine susceptibility to treatment on the basis of immunological regulation.

Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tumeh et al. (U.S. Pub. No. 2016/0123964) in view of Zitvogel et al. (U.S. Pub. No. 2019/0331682).
Regarding claim 6, Tumeh further discloses wherein the first cut-off value divides the subject into group A and group B Paragraph [0150], if the overall score is equal to or greater than a threshold score, the overall score indicates or predicts that the subject will respond to treatment. Paragraph [0151], if the overall score is less than a threshold score, the overall score indicates or predicts that the subject will not respond to treatment with a single agent.).
Tumeh does not appear to explicitly disclose wherein the first cut-off value divides the subject into group A and group B according to a pattern of hazard ratio.
Zitvogel teaches that it was old and well known in the art of cancer research at the time of the filing wherein the first cut-off value divides the subject into group A and group B according to a pattern of hazard ratio, wherein the subject classified into group A has a good prognosis, and the subject classified into group B has worse prognosis (Zitvogel, figs. 19 and 21 show dividing the patients into groups of high/low survival based on a hazard ratio. Paragraph [0155], multivariate Cox analysis model to predict prolonged overall survival (OS). Paragraph [0207], Hazard Ratio (for the survival endpoints) with 95% confidence intervals. Paragraph [0194], Overall Survival (OS) and Progression Free Survival (PFS) determined from the date of sampling were used as the primary end-points. Survival curves were estimated by the Kaplan-Meier product-limit method. Survival distributions were compared by Firth's penalized-likelihood Cox regression after adjusting. Paragraph [0243], Cox models have been used to perform univariate and multivariate analysis. Graphical visualization of the effect of continuous biomarkers has been performed by modeling them through splines with 2 degrees of freedom. All the logistic and Cox models evaluated the biomarkers based on a continuous scale, were stratified on the centers, and adjusted for LDH, gender, age, tumor stage, CT, IT and PKI as indicated in Table 6 and Tables 8-10. Unless stated, p-values are two-sided and 95% confidence intervals for the statistic of interest are reported.)
Therefore, it would have been obvious to one of ordinary skill in the art of cancer research at the time of the filing to modify the method of Tumeh such that the first cut-off value divides the subject into group A and group B according to a pattern of hazard ratio, wherein the subject classified into group A has a good prognosis, and the subject classified into group B has worse prognosis, as taught by Zitvogel, as the use of hazard ratios in predicting the response to therapies between different groups of patients is a known technique which yields the predictable result of determining if certain variables decreases/increases survival. 

Regarding claim 7, Tumeh does not appear to explicitly disclose, but Zitvogel teaches that it was old and well known in the art of cancer research at the time of the filing wherein the hazard ratio is measured by a Cox regression model of a survival time in the group of subjects having cancer versus a survival probability in the group of subjects having cancer (Zitvogel, figs. 19 and 21 show the cox model of survival time versus survival probability. Paragraph [0155], multivariate Cox analysis model to predict prolonged overall survival (OS). Paragraph [0207], Hazard Ratio (for the survival endpoints) with 95% confidence intervals. Paragraph [0194], Overall Survival (OS) and Progression Free Survival (PFS) determined from the date of sampling were used as the primary end-points. Survival curves were estimated by the Kaplan-Meier product-limit method. Survival distributions were compared by Firth's penalized-likelihood Cox regression after adjusting. Paragraph [0243], Cox models have been used to perform univariate and multivariate analysis. Graphical visualization of the effect of continuous biomarkers has been performed by modeling them through splines with 2 degrees of freedom. All the logistic and Cox models evaluated the biomarkers based on a continuous scale, were stratified on the centers, and adjusted for LDH, gender, age, tumor stage, CT, IT and PKI as indicated in Table 6 and Tables 8-10. Unless stated, p-values are two-sided and 95% confidence intervals for the statistic of interest are reported.)
Therefore, it would have been obvious to one of ordinary skill in the art of cancer research at the time of the filing to modify the method of Tumeh such that the hazard ratio is measured by a Cox regression model of a survival time in the group of subjects having cancer versus a survival probability in the group of subjects having cancer, as taught by Zitvogel, as the use of hazard ratios from Cox regression models of  survival time in versus a survival probability is a known technique which yields the predictable result of determining if certain variables decreases/increases survival. 

Claims 14-15 are rejected based on the same rationale as claims 6-7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C. Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686